DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/30/2021 has been entered. Claims 1 and 13-17 were amended, claims 3 and 19 were canceled, and claims 22-23 were new. Thus, claims 1-2, 4-18, and 20-23 are pending in the application. 
Drawings
The drawings are objected to because in Figs. 2-3 the unlabeled rectangular boxes as pointed out by numerals 20, 20’, 20’’, 40, 42 should be provided with descriptive text labels (see MPEP 608.02(d)(a)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology terms such as “comprising”, “comprises”, and “configured to” . Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recite the limitations of a “processor” in claims 1 and 15-17 and a “receiver” in claims 1 and 15-16, and the specification does not provide proper antecedent basis for these terms. 
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Regarding claim 1, the last line recites “settings,.” and is suggested to read --settings.-- in order to be grammatically correct.
Regarding claim 14, the phrase “personalized settings comprises” in line 17 is suggested to read --personalized device settings comprise-- in order to more clearly reference how the limitation was originally claimed as well as to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "said ranking" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. Moreover, the limitation “ranking of an evaluation” in line 11 is confusing, as it is unclear whether or not this is the same as “said 
Claims 18 and 20-21 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-10, 12, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Skover (US 2005/0142093 A1) in view of Gizewski (US 2008/0161661 A1).
Regarding claim 1, Skover discloses a skin care system (skin treatment apparatus) (title; abstract), comprising: 
a processor (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to: 
receive skin parameter information of a user's skin (diagnostic sub-system 107 which gathers information on a user’s skin condition) (Fig. 1; para. [0224]); 
receive personal data associated with the user (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255) (Fig. 1; para. [0140]); 
evaluate the received skin parameter information (features of skin are characterized by diagnostic sub-system 107, and that information is used with a 
rank said received personal data in predefined ranking scales (inputs are weighted by an algorithm) (para. [0240]); 
determine, based on the determined skin characteristics, a treatment of the user's skin (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations) (paras. [0228-0229]); 
determine, based on the determined treatment, personalized device settings  (treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include personalized device settings such as selecting particular skin-contactable elements, agents, frequency, waveforms, etc. of the device) para. [0229]); and 
a skin treatment device (apparatus 100 with user output assembly 104) (Figs. 1-2B; para. [0037]; para. [0044]) comprising: 
a receiver (receiving element 255 or output assembly 104) (Skover; Fig. 1) configured to receive said personalized device settings (receiving element 255 receives user-attribute data) (Skover; para. [0039]) configured to: receive said personalized device settings (receiving element 255 receives user-attribute data) (Skover; para. [0039]), and 

Skover does not disclose the processor is configured to rank the evaluated received skin parameter information; determine, based on the ranked evaluated received data, one or more skin characteristics of the user including quantifiable skin conditions.
However, Gizewski teaches a derma diagnostic and automated data analysis system (Gizewski; abstract) wherein the processor is configured to rank the evaluated received skin parameter information (analyzer module 750 filters/screens (i.e. ranks the input data into a ranking scale of needed or not needed) the test and measurement inputs as wells as categorizing (i.e. ranking) the inputs) (Gizewski; para. [0069]) and said received personal data in predefined ranking scales (analyzer module 750 filters/screens (i.e. ranks the input data into a ranking scale of needed or not needed) the supportive data inputs as wells as categorizing (i.e. ranking) the inputs) (Gizewski; para. [0070]); determine, based on the ranked evaluated received data, one or more skin characteristics of the user including quantifiable skin conditions (the processed and categorized data is used to establish files and tables of quantitative data for the subject’s characteristics including the physical features of their skin condition) (Gizewski; paras. [0069-0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover device such that the 
Regarding claim 2, the modified Skover teaches a plurality of sensors configured to: measure said skin parameter information (diagnostic system 107 can image skin and diagnose skin conditions by measuring mechanical properties, chemical-mechanical properties, detecting wavelengths, etc. and thus must inherently have the sensors to perform these functions) (Skover; para. [0224]), wherein said skin parameter information comprises at least one of: a parameter indicative of an elasticity characteristic of the skin (diagnostic sub-system 107 can measure skin elasticity) (Skover; para. [0224], lines 5-6), a parameter indicative of an amount and/or characteristic of wrinkles of the skin (diagnostic sub-system 107 can measure wrinkles) (Skover; para. [0224], lines 12-13), a parameter indicative of a skin cleansing (diagnostic sub-system 107 can measure coproporphyrin distribution) (Skover; para. [0224], lines 17-18), a parameter indicative of a redness of the skin (diagnostic sub-system 107 can measure skin redness) (Skover; para. [0224], line 15), a parameter indicative of a colour of the skin (diagnostic sub-system 107 can measure skin pigmentation and redness) (Skover; para. [0224], 
Regarding claim 4, the modified Skover teaches the evaluation of the received skin parameter information comprises: determining, based on said determined treatment, a personalized advice for the user; and presenting said personalized advice in one of: a graphical form and/or an audible form (visual or audible display produced by indicator 245; display can advise user on use of the device, such as when too much pressure is being applied by the user) (Skover; para. [0132], lines 5-17).
Regarding claim 5, the modified Skover teaches said receiver comprises: an input interface (receiving element 255) (Skover; Fig. 1), said input interface configured to: receive said personal data of the user (receiving element 255 receives user-attribute data) (Skover; para. [0039], lines 1-5); and provide said received personal data to the processor (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255) (Skover; Fig. 1; para. [0140]).
Regarding claim 6, the modified Skover teaches the skin treatment device is implemented as a handheld device (shell 115 of apparatus 100 is readily able to be grasped by a user) (Skover; Figs. 1-2B; para. [0044], lines 7-10) that is structurally separate from said processor (diagnostic sub-system 107 is not physically attached to the rest of apparatus 100) (Skover; Fig. 1).
Regarding claim 8, the modified Skover teaches the skin treatment device is implemented as a handheld device with a device housing (shell 115 of apparatus 100 is readily able to be grasped by a user) (Skover; Figs. 1-2B; para. [0044], lines 7-10), wherein said 
Regarding claim 9, the modified Skover teaches the skin treatment device comprises: a memory configured to store said personalized device settings (memory 280 to store skin treatment process) (Skover; Fig. 9; para. [0134], lines 19-20).
Regarding claim 10, the modified Skover teaches the skin treatment device comprises: a base (shell 115 housing the controller 240 and motor 130) (Skover; Figs. 1-2B; para. [0044], lines 1-10); comprising: a driver (motor 130) (Skover; Figs. 1-2B; para. [0044]); 
wherein the controller is configured to: control the driver to drive the treatment head coupled to said skin treatment device based on said personalized device settings stored in the memory (controller 240 with CPU 275 determines instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104 with skin-contactable element 105) (Skover; Figs. 1, 9).
Regarding claim 12, the modified Skover teaches the personalized device settings comprises at least one of: a rotational speed with which the treatment head is driven (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Skover; Figs. 1, 4C-4D; para. [0062], lines 1-4; para. [0063], lines 1-4), a movement direction along which the treatment head is driven (skin contactable element 105 with skin contactable surface 106 can have a variety of different movements, such as tapping and rotating) (Skover; 
Regarding claim 17, as best understood, Skover discloses a skin treatment device (skin treatment apparatus) (title; abstract) comprising: 
a memory configured to: store device settings associated with at least one skin condition (memory 280 to store skin treatment process) (Fig. 9; para. [0134]); 
a base (shell 115 and all components within the shell) (Figs. 1-2B; para. [0044]) comprising: 
a driver (motor 130) (Fig. 1; para. [0044]); 
and a processor (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]), said processor configured to: 
receive said device settings selected based on a determination of treatment for one of said at least one skin condition (treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include personalized device settings such as selecting particular skin-contactable elements, agents, frequency, waveforms, etc. of the device) (para. [0229]), wherein said treatment is based on ranking of inputted information associated with a user (controller 240 uses data from the receiving element 255, the data being input by a user and regarding skin parameters such as skin condition, to provide instructions to the output assembly 104; user data input from the receiving element 255 is weighted) 
and control the driver to drive the treatment head coupled to said skin treatment device based on device settings (controller 240 determines instructions based on information received from diagnostic system 107 and a user, and sends the instructions to output assembly 104, which includes motor 130; motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the skin-contactable element 105) (Fig. 9; para. [0225], lines 4-6; para. [0237], lines 6-9). 
Skover does not disclose the processor is configured to determine one or more skin characteristics of the user including quantifiable skin conditions based on said ranking, wherein said treatment is based on ranking of an evaluation of information associated with said skin condition.
However, Gizewski teaches a derma diagnostic and automated data analysis system (Gizewski; abstract) wherein the processor is configured determine one or more skin characteristics of the user including quantifiable skin conditions based on said ranking (the filter/screened, processed, and categorized data is used to establish files and tables of quantitative data for the subject’s characteristics including the physical features of their skin condition) (Gizewski; paras. [0069-0070]), wherein said treatment is based on ranking of an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover device such that the processor is configured determine one or more skin characteristics of the user including quantifiable skin conditions based on said ranking, wherein said treatment is based on ranking of an evaluation of information associated with said skin condition, as taught by Gizewski, for the purpose of ensuring the received and quantitatively processed data is compatible for effective comparison against databases with vast arrays of quantitative information when determining treatments (Gizewski; para. [0022]; paras. [0071-0073]), thereby helping to ensure the patient diagnosis is as complete and detailed as possible with regards to the current quantitative database information.
Regarding claim 18, the modified Skover teaches said treatment head consists of one of: a first treatment head, and a second treatment head (various embodiments of skin-contactable elements 105) (Skover; Figs. 4A-4F).
Regarding claim 20, the modified Skover teaches the device settings comprise at least one of: a rotational speed of said treatment head (skin contactable element 105 with skin contactable surface 106 can rotate at different frequencies) (Skover; Figs. 1, 4C-4D; para. 
Regarding claim 22, the modified Skover teaches wherein said personalized device settings comprise a selection of a treatment head to be coupled to said skin treatment device (diagnostic sub-system 107 with database/expert system provide the treatment recommendation, which includes selecting one of multiple skin-contactable elements 105; each skin-contactable elements 105 is coupleable to the apparatus 100) (Skover; Figs. 1-6E; “selecting particular apparatus-enhancing agents, benefit agents, skin-contactable elements”, see para. [0229]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Gizewski as applied to claim 1 above, and further in view of Hindinger (US 2010/0298863 A1).
Regarding claim 7, the modified Skover device teaches the invention as previously claimed, but does not teach said processor is configured to: cause a transmission of said personalized device settings to the skin treatment device.
However, Hindinger teaches a handheld therapy unit (Hindinger; Fig. 1; para. [0115], lines 1-3) wherein a processor (remote computing device 200 determines protocol for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover to have the processor separate from the skin treatment device, and communicating by way of a data transmission device as taught by Hindinger, in order to allow for someone other than the user to view and operate the evaluation unit from a remote location (Hindinger; para. [0074], lines 1-14).
Regarding claim 15, Skover discloses a skin evaluation device  (skin treatment apparatus) (title; abstract) comprising: 
a receiver (receiving element 255) configured to: 
receive information regarding a skin of a user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions to the output assembly 104) (para. [0225]; para. [0237]); and 
receive information from the user (user provides information to receiving element 255) (para. [0237]); 
a processor (controller 240 and diagnostic sub-system 107) (Figs. 1, 9; para. [0224]; para. [0225]; para. [0237]) configured to: 

rank the received information from the user (inputs are weighted by an algorithm) (para. [0240]); 
Atty. Docket 2015P01121US [MS-1295]Reply to Non-Final Office action of 9/28/2021Page 10 of 1815/239,066determining one or more skin characteristics of the user (diagnostic sub-system 107 detects skin conditions such as acne and wrinkles, and can determine if the conditions are minimal or severe) (paras. [0229-0230]); 
determining a treatment based on the determined skin characteristics (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations; diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data provides instructions for treating the skin to the output assembly 104) (para. [0225]; paras. [0228-0229]; para. [0237]); and
determine personalized device settings for operating a skin treatment device based on the determined treatment, said personalized device settings comprising: a selection of a treatment head to be coupled to said skin treatment device (the treatment recommendations made by the diagnostic system 107 coupled to a skin-contactable elements, agents, frequency, waveforms, etc. for the device) (para. [0229]).
Skover does not disclose the processor is configured to rank the evaluated received information of the skin of the user; Atty. Docket 2015P01121US [MS-1295]Reply to Non-Final Office action of 9/28/2021Page 10 of 1815/239,066determining one or more skin characteristics of the user including quantifiable skin conditions.
However, Gizewski teaches a derma diagnostic and automated data analysis system (Gizewski; abstract) wherein the processor is configured to rank the evaluated received information of the skin of the user (analyzer module 750 filters/screens (i.e. ranks the input data into a ranking scale of needed or not needed) the test and measurement inputs as wells as categorizing (i.e. ranking) the inputs) (Gizewski; para. [0069]) and received information from the user (analyzer module 750 filters/screens (i.e. ranks the input data into a ranking scale of needed or not needed) the supportive data inputs as wells as categorizing (i.e. ranking) the inputs) (Gizewski; para. [0070]); Atty. Docket 2015P01121US [MS-1295]Reply to Non-Final Office action of 9/28/2021Page 10 of 1815/239,066determining one or more skin characteristics of the user including quantifiable skin conditions (the processed and categorized data is used to establish files and tables of quantitative data for the subject’s characteristics including the physical features of their skin condition) (Gizewski; paras. [0069-0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover device such that the processor is configured to rank the evaluated received information of the skin of the user; Atty. Docket 2015P01121US [MS-1295]Reply to Non-Final Office action of 9/28/2021Page 10 of 1815/239,066determining one or more skin characteristics of the user including quantifiable skin conditions, as taught by Gizewski, for the purpose of ensuring the received and quantitatively processed data is compatible for effective comparison against databases with vast arrays of quantitative 
Skover does not disclose a transmitter configured to: transmit the personalized device settings for operating the skin treatment device.
However, Hindinger teaches a handheld therapy unit (Hindinger; Fig. 1; para. [0115]) with a transmitter configured to: transmit the personalized device settings for operating the skin treatment device a skin treatment device (transceiver 205 is used by computing device 200 to communicate with electronic device 100) (Hindinger; Fig. 1; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover to have the processor separate from the skin treatment device, and communicating by way transmitter, as taught by Hindinger, in order to allow for someone other than the user to view and operate the evaluation unit from a remote location (Hindinger; para. [0074]).
Claims 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Gizewski as applied to claim 10 and 17 above, and further in view of Douglas (US 2010/0121419 A1).
Regarding claim 11, the modified Skover device teaches the invention as previously claimed, but does not teach the memory is arranged at or within the treatment head.
However, Douglas teaches a therapy device (Douglas; title; Figs. 1-2) in which each interchangeable head of the device (heads 104, 106) (Douglas; Figs. 1-2) has its own memory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by way of moving the memory into the treatment head, as taught by Douglas, in order to have a means to keep track of information related specifically to a certain treatment head (Douglas; Fig. 8; para, [20], lines 3-7; para. [0029], lines 1-3).
Regarding claim 13, the modified Skover device teaches the treatment head comprises: a first treatment head and a second treatment head (various embodiments of skin-contactable elements 105) (Skover; Figs. 4A-4F), wherein one of said first treatment head and said second treatment head is coupled to said base (skin-contactable element 105 is coupled to transfer member 125 in shell 115; skin-contactable element 105 is removable and replaceable) (Skover; Fig. 1; para. [0047], lines 5-6), 
wherein the processor is configured to: determine, based on said evaluation: first personalized device settings; and second personalized device settings, wherein the first treatment head comprises a first memory configured to store the first personalized device settings, and wherein the second treatment head comprises a second memory configured to store the second personalized device settings (with the memory of Skover being moved to the individual heads, as previously taught by Douglas, the Skover controller 240 would depend on the memory in an installed element skin-contactable element 105 in order to operate a skin treatment process, which was stored in the memory 280) (Skover; Fig. 9; para. [0134], lines 19-20), 

Regarding claim 21, the modified Skover device does not teach said treatment head comprises: a light source wherein said device settings comprises at least one of: control a light intensity of a light generated by light source and control a frequency of a light generated by light source.
However, Douglas further teaches treatment heads which use a light source with specific light intensity settings (heads 104, 106 can have varied light intensities) (Douglas; para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skover by adding additional treatment heads with light sources, as taught by Douglas, for the purpose of providing a user with a means form performing phototherapy (Douglas; abstract; para. [0002]).
Claims 14, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Skover in view of Gizewski as applied to claim 1 above, and further in view of Qu et al. (US 2015/0099947 A1).
Regarding claim 14, Skover discloses a method for treating a skin of a user by a skin treatment device (diagnostic sub-system 107 and output assembly 104 in the shell 115 of apparatus 100 which delivers mechanical energy to a user) (Figs. 1-2B; para. [0037]; para. [0044]), said method comprising the steps of: 
providing a skin treatment device (apparatus 100 with user output assembly 104, as well as diagnostic sub-system 107) (Figs. 1-2B; para. [0037]; para. [0044]); 
receive information regarding the skin of the user from said skin treatment device (controller 240 receives data from sensing element 270 of apparatus 100 regarding the state of one or more properties of the skin; diagnostic sub-system 107 gathers information on a user’s skin condition) (Fig. 1; para. [0039]; para. [0135]; para. [0224]);
receive information from the user through a user interface (controller 240 receives user attribute data such as age, weight height, etc. from receiving element 255 provided by a user making selections on a keypad) (Fig. 1; para. [0140]; para. [0237]); 
evaluating the received information of the skin of the user and the information received from the user (diagnostic system 107 sends data to receiving element 255; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; user inputs from receiving element 255 are weighted by the controller) (para. [0225]; para. [0237]; para. [0240]); 

determine a treatment based on the determined one or more skin characteristics (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations) (paras. [0228-0229]);
determine personalized device settings for operating the skin treatment device based on the determined treatment (treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include personalized device settings such as selecting particular skin-contactable elements, agents, frequency, waveforms, etc. of the device) para. [0229]), wherein said personalized settings comprises: 
a selection of a treatment head to be coupled to said skin treatment device (the treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include selecting particular skin-contactable element 105, “selecting particular apparatus-enhancing agents, benefit agents, skin-contactable elements”) (Fig. 1; para. [0229]); 
and instructions for operation of the skin treatment device (controller 240 provides instructions to the output assembly 104 based on data from receiving unit 255; the recommended treatment waveform intensity is determined in conjunction with the skin-contactable surface 105) (para. [0225]; para. [0237]; paras. [0229-0230]).
Skover does not disclose the method includes the steps to determine a ranking of the evaluated received information of the skin; determine one or more skin characteristics of the user including quantifiable skin conditions based on the ranked evaluated received information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover method to include steps to determine a ranking of the evaluated received information of the skin; determine one or more skin characteristics of the user including quantifiable skin conditions based on the ranked evaluated received information, as taught by Gizewski, for the purpose of ensuring the received and quantitatively processed data is compatible for effective comparison against databases with vast arrays of quantitative information when determining treatments (Gizewski; para. [0022]; paras. [0071-0073]), thereby helping to ensure the patient diagnosis is as complete and detailed as possible with regards to the current quantitative database information.
Skover does not disclose the treatment is a sequence of treatment. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover treatment to be a sequence of treatment, as taught by Qu, for the purpose of ensuring a patient is receiving treatment over time, such as daily, thereby helping to ensure the treatment produces and maintains results over time.
Regarding claim 16, Skover discloses a skin treatment device configured to treat a skin of a user (skin treatment apparatus) (title; abstract), comprising:
a memory having stored therein personalized device settings for operating and configuring said skin treatment device, said personalized device settings having been determined based on an evaluation of information of the skin of the user and information received from the user (memory 280 to store skin treatment process; controller 240 gets data from the receiving element 255 and based upon the data determines instructions for the output assembly 104; controller 240 ensures skin treatment process is performed) (Fig. 9; para. [0134]; para. [0135]; para. [0225]; para. [0237]), and a determination of a treatment based on said determination of one or more skin characteristics (diagnostic sub-system 107 is used to assess a state of one of more properties of the user’s skin, and the results are used to produce treatment recommendations) (paras. [0228-0229]); and 

operate the skin treatment device based on the personalized device settings stored in the memory (motor controller region 1118 in the controller 240 controls the motor 130, and thus the actions of the output assembly 104; controller 240 ensures skin treatment process is performed) (Fig. 9; para. [0135]), wherein the personalized device settings comprising: 
selection of a treatment head to be coupled to said skin treatment device (the treatment recommendations made by the diagnostic system 107 coupled to a database/expert system can include selecting particular skin-contactable elements, agents, frequency, waveforms, etc.; “selecting particular apparatus-enhancing agents, benefit agents, skin-contactable elements”) (para. [0229]).
Skover does not disclose wherein said evaluation of information generates a ranking of said information, a determination of one or more skin characteristics of the user including quantifiable skin conditions based on said ranking.
However, Gizewski teaches a derma diagnostic and automated data analysis system (Gizewski; abstract) including wherein said evaluation of information generates a ranking of said information (analyzer module 750 filters/screens (i.e. ranks the input data into a ranking scale of needed or not needed) the test and measurement inputs and the supportive data inputs as wells as categorizing (i.e. ranking) these inputs) (Gizewski; paras. [0069-0070]), a determination of one or more skin characteristics of the user including quantifiable skin conditions based on said ranking (the processed and categorized data is used to establish files 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover device such that said evaluation of information generates a ranking of said information, a determination of one or more skin characteristics of the user including quantifiable skin conditions based on said ranking., as taught by Gizewski, for the purpose of ensuring the received and quantitatively processed data is compatible for effective comparison against databases with vast arrays of quantitative information when determining treatments (Gizewski; para. [0022]; paras. [0071-0073]), thereby helping to ensure the patient diagnosis is as complete and detailed as possible with regards to the current quantitative database information.
Skover does not disclose the treatment is a sequence of treatment. 
However, Qu teaches a method for determining a skin youthfulness characteristic and for monitoring improvement following a treatment (Qu; abstract) wherein the treatment is a sequence of treatment (skin treatment can comprise a regimen for daily skin needs) (Qu; para. [0004]; para. [0200]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Skover treatment to be a sequence of treatment, as taught by Qu, for the purpose of ensuring a patient is receiving treatment over time, such as daily, thereby helping to ensure the treatment produces and maintains results over time.
Regarding claim 23, the modified Skover teaches wherein said personalized device settings comprise a sequence for operating said skin treatment device (skin treatment can comprise a regimen for daily skin needs; therefore, the skin treatment device with the personalized device settings would be sequentially operated over time, e.g. daily, in line with the treatment regimen) (Qu; para. [0004]; para. [0200]).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
On page 13 of the Applicant’s remarks in the “Objections to the Drawings” section, the Applicant argues that the drawings have been amended to overcome the objections of the previous office action. The Examiner partially agrees, and has thus withdrawn some of the drawing objections. However, some of the drawing objections were not yet addressed, thus the objections not addressed are being maintained by the Examiner and reiterated as detailed above.
On page 13 of the Applicant’s remarks in the “Objections to the Abstract” section, the Applicant argues that the abstract has been amended to overcome the objections of the previous office action. The Examiner agrees, and has thus withdrawn the objections of the previous office action. However, the amendments to the abstract have raised new objections as detailed above.
On page 13 of the Applicant’s remarks in the “Claim Objections” section, the Applicant argues that the claims have been amended to overcome the objections of the previous office 
On page 14 of the Applicant’s remarks in the “Claim Rejections under 35 U.S.C. 112 (2nd paragraph)” section, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those claim rejections of the previous office action. 
Applicant’s arguments with respect to claims 1-2, 4-18, and 20-23 on pages 14-18 of the Applicant’s remarks have been considered but are moot in view of new grounds of rejection with new additional Gizewski and Qu references being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785